Citation Nr: 1637559	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  11-08 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for left shoulder adhesive capsulitis (previously characterized as severe degenerative joint disease with fusion of the left glenohumeral joint) rated 40 percent prior to July 17, 2014.

2.  Entitlement to an increased rating for left shoulder adhesive capsulitis, rated 20 percent from July 17, 2014; to include the restoration of a 40 percent rating.

3.  Entitlement to service connection for facial scars.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from December 1953 to November 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 1994 and May 2008 by a Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the June 1994 rating decision, the RO denied service connection for facial scars and granted service connection for dislocation of the left shoulder and assigned a noncompensable rating.  In December 1994, the Veteran perfected an appeal of the denial of service connection for the scars as well as the initial rating assigned for the left shoulder.  In October 1996, the Veteran testified before a Decision Review Officer (DRO) regarding both issues.  A transcript of this hearing is of record.

In a March 1997 rating decision, the RO awarded the Veteran a 20 percent disability rating for the left shoulder disability.  In a statement received at VA in April 1997, the Veteran stated that he accepted the 20 percent rating for his left shoulder disability and did not desire to continue with the appeal.  He did not specify that the appeal was withdrawn in its entirety and the RO did not seek to clarify whether the Veteran sought to do so.  In light of 38 C.F.R. § 20.204, and in order to avoid any prejudice to the Veteran, the Board finds that the appeal pertaining to service connection for facial scars has been pending since the June 1994 rating decision.  

In June 2003, the RO recharacterized the left shoulder disability as severe degenerative joint disease with fusion of the left glenohumeral joint.

The Veteran submitted a claim for a higher rating for his service-connected left shoulder disability in June 2007.  In a May 2008 rating decision, the RO granted an increased rating of 40 percent, effective June 14, 2007.  

In October 2013, the Veteran testified before the undersigned Acting Veterans Law Judge in a video-conference hearing on the issue of an increased rating for the left shoulder disability.  A transcript of the hearing is in the file.  Following the hearing, the Veteran submitted additional evidence with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  The Board may properly consider the additional evidence.  38 C.F.R. § 20.1304 (2015).  

In February 2014, the claim was remanded for additional development, which has been completed.  

In an August 2014 rating decision, the RO reduced the rating assigned to the left shoulder disability from 40 percent to 20 percent, effective July 17, 2014.  The RO also recharacterized the left shoulder disability as left shoulder adhesive capsulitis.  A notice of disagreement was not filed in response to the rating reduction of the left shoulder disability; however, for reasons discussed herein, the Board finds that the propriety of the reduction is part and parcel with a determination of the appropriate left shoulder disability rating for this appeal period.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran is right hand dominant; therefore, his left shoulder is his minor or nondominant upper extremity.

2.  For the entire appeal period, left shoulder adhesive capsulitis most closely approximated unfavorable ankylosis with abduction limited to 25 degrees from the side; impairment of the humerus with nonunion of the humerus (false flail joint) or loss of the humeral head (flail shoulder) has not been shown by competent medical evidence.  

3.  The August 2014 rating decision which reduced the disability rating for the left shoulder adhesive capsulitis from 40 percent to 20 percent effective July 17, 2014, was done without consideration of the requirements of applicable regulations.  

4.  The Veteran's current facial scars are not shown to have manifested during active service or otherwise be attributable to active service by way of competent and probative evidence.


CONCLUSIONS OF LAW

1.  Prior to July 17, 2014, the criteria for a disability rating in excess of 40 percent for left shoulder adhesive capsulitis have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2015). 

2.  From July 17, 2014, the criteria for a disability rating of 40 percent, and no higher, for left shoulder adhesive capsulitis have been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.344, 4.3, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2015).

3.  The criteria for service connection for facial scars have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

With respect to the increased rating claim, VA met its duty to notify by way of letters sent to the Veteran in November 2007, March 2009, and November 2014.  The claims were readjudicated in a May 2016 supplemental statement of the case.  

The claim for service connection for facial scars was filed prior to the enactment of the VCAA.  Nonetheless, VCAA-required notice was provided in the letter sent to the Veteran in November 2014.  This letter notified the Veteran of the evidence needed to substantiate his claim, of VA's responsibilities in obtaining information to assist him in completing his claim, and identified his duties in obtaining information and evidence to substantiate his claim.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  To the extent that this letter was issued after the initial rating decision, the claim was readjudicated in a May 2016 SSOC.

Also at issue here, is the propriety of a rating reduction.  The regulation governing reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures.  When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level. 38 C.F.R. § 3.105 (e). 

In this case, the Veteran was not notified of the proposed reduction of his disability rating in accordance with 38 C.F.R. § 3.105 (e).  However, as the rating action that implemented the rating reduction did not change the Veteran's overall disability rating, a reduction of compensation payments did not occur, and the procedural safeguards of 38 C.F.R. § 3.105 (e) do not apply.  See VAOPGCPREC 71-91 (Nov. 7, 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347- 49(Fed.Cir.2007).  And inasmuch as this decision grants the appeal, i.e., restores a 40 percent rating for left shoulder capsulitis, any procedural omission is harmless.  

All relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  Service treatment records and service personnel records are associated with the claims file.  VA treatment records through 2015, Social Security Administration (SSA) records, and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the claims.  In March 2009, May 2014, and November 2014, the Veteran informed VA that he had no other information or evidence to submit in support of his claims.  

Pursuant to the Board's Remand, the AOJ scheduled the Veteran for appropriate VA examinations, provided a notice letter in accordance with 38 U.S.C.A. § 5103, and issued a supplemental statement of the case.  There has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the claim for an increased rating for the left shoulder disability, VA provided examinations in December 2007, January 2011, July 2014, and in May 2016 specifically to evaluate the severity of the left shoulder disability.  These examination reports were predicated on consideration of the medical records in the Veteran's claims file, solicitation of history and symptomatology from the Veteran, and physical examinations.  The examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's left shoulder disability in this particular appeal.  

The record also contains a VA examination report dated in January 2009.  While this examination was conducted for the specific purpose of determining whether service connection was warranted for neck and back disabilities (claimed as secondary to the left shoulder disability), it contains relevant range of motion findings for the left shoulder.

In Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016), the U.S. Court of Appeals for Veterans Claims interpreted 38 C.F.R. § 4.59 as requiring examinations to include certain range of motion testing of joints including active motion and passive motion, and upon weightbearing and non-weightbearing, whenever possible.  In this case, this particular range of motion testing was not performed at the VA examinations.  However, under the circumstances of this particular appeal, this deficiency does not render the examination reports inadequate for two reasons.  

First, the Veteran was unable to perform any range of motion testing at the VA examinations in December 2007 and July 2014 due to pain and ankylosis.  Second, and finally, the Veteran is in receipt of the highest schedular rating under Diagnostic Code 5201 (for limitation of motion of a minor shoulder).  Consequently, remand for the panoply of range of motion studies contemplated by the Court would serve no purpose other than unnecessary delaying of the appeal.

In an August 2016 Appellant's Post-Remand Brief, the Veteran's representative argued that the January 2009 and May 2016 VA examinations were inadequate since the VA examiners did not report that they used a goniometer to measure the range of motion of the left shoulder pursuant to 38 C.F.R. § 4.46.  

The Board has considered the Veteran's arguments, but finds however, that the two VA examinations in question are adequate even though the VA examiners did not specifically note the use of a goniometer.  The Court has ruled that there is a "presumption of regularity" under which it is presumed that VA examiners and other government employees have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307, 308(1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15(1926)). 

The Board has reviewed the two VA examination reports and has found no clear evidence that the VA examiners did not conduct the examinations in an appropriate manner.  The January 2009 examination report provided range of motion measurements in degrees, and included other findings relevant to assessing the severity of the Veteran's service-connected left shoulder disability, such X-rays, functional impairment testing, motor and sensory testing.  While the examiner did not indicate that a goniometer was used for the measurements, there is no evidence showing that the recorded measurements are inaccurate.  In addition, the May 2016 Disability Benefits Questionnaire explicitly states that the range of motion measurements would be conducted using a goniometer.  The Veteran's statements alone do not constitute clear evidence showing that either examination was not conducted in the regular manner appropriate for an examination of a shoulder disability.  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  

Furthermore, the Veteran is in receipt of the highest ratings for his service-connected left (minor) shoulder disability based on limitation of motion.  Thus, any asserted failure to use a goniometer would amount to harmless error (as no higher rating is possible based solely on limitation of motion), and no purpose would be served upon remand.  Thus, the Board will proceed with appellate review. 

Regarding the claim for a facial scar, the Veteran was provided a VA examination in September 2016.  The examination and medical opinion are adequate because the examiner issued a medical opinion based on review of claims file, solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the October 2013 hearing, the Veteran was assisted by a representative.  The undersigned Acting VLJ (AVLJ) fully explained the appealed issues and suggested the submission of evidence that may have been overlooked.  The AVLJ explained that the evidence needed to substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board finds that, consistent with Bryant, the AVLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.  As the duties to notify and assist the Veteran have been met, no further notice or assistance to him is required to fulfill VA's duty to assist in the development of the claim.

Increased Ratings 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Degenerative arthritis is rated under Diagnostic Code 5003 based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

Normal forward elevation of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5200, ankylosis of scapulohumeral articulation, a 40 percent evaluation is warranted for unfavorable ankylosis (minor extremity) with abduction limited to 25 degrees from the side.  A 30 percent evaluation is warranted for intermediate ankylosis (minor extremity) between favorable and unfavorable.   38 C.F.R. § 4.71a, Diagnostic Code 5200 (2015).  

Under Diagnostic Code 5201, for rating limitation of motion of the arm, maximum 30 percent disability evaluation is warranted when there is limitation of motion of the minor arm to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, other impairment of the humerus, a 30 percent evaluation is warranted for impairment caused by fibrous union, a 50 percent evaluation is warranted for nonunion or a false flail joint, and a maximum 70 percent evaluation is warranted for loss of the humeral head (a flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2015).

I. Period Prior to July 17, 2014

The Veteran is in receipt of a 40 percent rating prior to July 17, 2014 under Diagnostic Code 5200.  This rating was assigned on the basis of findings of ankylosis with abduction limited to 25 degrees from the side.  

The preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent prior to July 17, 2014.  

The current 40 percent evaluation is the maximum available schedular rating for rating limitation of the arm (for the minor extremity).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5201.  The evidence shows that the Veteran's left arm is his non-dominant upper extremity for rating purposes.  See the VA examination reports dated in 2007, 2009, 2011, and 2014.  

In an effort to afford the Veteran the highest possible evaluation, the Board has examined all other diagnostic codes pertinent to the shoulder.  The only diagnostic code that allows for a higher rating is DC 5202.  This Code requires impairment of the humerus (specifically, a flail shoulder or false flail joint).  

The Board has reviewed the relevant medical evidence, to include outpatient treatment records and VA examination reports dated in December 2007, January 2009, and January 2011.  The clinical notes and VA examination reports fail to show evidence of any impairment of the humerus including loss of the humeral head, or any false flail joint or nonunion, or fibrous union of the humerus, which makes the rating code for humerus impairment (DC 5202) inapplicable.  Therefore, this Code does not provide a basis for a higher evaluation.

The Board is cognizant that the Veteran has experienced functional impairment and pain due to his left shoulder adhesive capsulitis.  This impairment was considered in the 40 percent rating assigned for this appeal period.  See DeLuca.  However, because the 40 percent evaluation is the maximum for limitation of motion of a minor shoulder joint under Diagnostic Codes 5200 and 5201, further DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Furthermore, the competent medical evidence does not establish the functional equivalent of impairment of the humerus required to warrant a higher evaluation for the period considered.  

In conclusion, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent prior to July 17, 2014 for the service-connected left shoulder adhesive capsulitis.  

II. Period after July 17, 2014

The Veteran is currently in receipt of a 20 percent rating, effective July 17, 2014 for his left shoulder adhesive capsulitis.  He asserts that a higher disability rating is warranted and, that the rating should not have been reduced to 20 percent.  See the 2016 Appellant's Post-Remand Brief.  

As noted in the Introduction, an August 2014 rating decision reduced the rating for left shoulder adhesive capsulitis from 40 percent to 20 percent, effective July 17, 2014, pursuant to Diagnostic Code 5200.  A notice of disagreement (NOD) was not filed in response to the rating reduction of the left shoulder disability.  Nonetheless, the matter on appeal is involves a determination of the appropriate disability rating for this appeal period.  And despite the absence of an NOD, the Board finds that the appropriateness of the current 20 percent rating is part and parcel of the increased rating claim on appeal.  

The Court has held that veterans are entitled to "basic fair play" in the adjudication of their claims.  Thurber v. Brown, 5 Vet. App. 119, 123 (1993).  In this case, when all the facts are considered and "basic fair play" is considered, the Board is of the opinion that the RO's failure to comply with 38 C.F.R. § 3.344, the pertinent regulation governing the reduction of a disability rating that was in effect for five or more years- renders the reduction of the left shoulder disability rating from 40 percent to 20 percent, void ab initio.

A disability rating may be reduced; however, the circumstances under which rating reductions can occur are specifically limited and carefully circumscribed by regulations promulgated by the Secretary.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 4.13 to require that in any rating reduction case, it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  See Brown v. Brown, 5 Vet. App. 413 (1993).  Moreover, 38 C.F.R. §§ 4.2  and 4.10 provide that in any rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. 413. 

Thirty-eight C.F.R. § 3.344(a) provides for the stabilization of disability ratings that have continued for long periods (5 years or more) at the same level, and requires that prior to a rating reduction there must be a comparison of the evidence, and particularly any rating examinations, to ensure completeness and that rating subject to temporary or episodic improvement will not be reduced on a single examination unless clearly warranted by all the evidence.  Any material improvement must be reasonably certain to continue under the ordinary conditions of life.  The evidence must reflect an actual change in the veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  38 C.F.R. § 4.13.  The evidence must also show that the improvement in the disability actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10.  Finally, such reduction must be based upon a review of the entire history of the veteran's disability.  38 C.F.R. 
§§ 4.1, 4.2; Brown, 5 Vet. App. at 420-421.

These are such important safeguards that the Court has held that where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

In the August 2014 rating decision that implemented the reduction, the RO indicated that the reduction was based upon the July 2014 VA examination.  No other evidence was discussed.  Moreover, the rating decision did not contain a discussion of whether the July 2014 examination was as full and complete as any prior examination that was the basis for the grant or continuance of the 40 percent rating.  The RO indicated that it had decreased the Veteran's rating from 40 percent to 20 percent because the July 2014 VA examination showed "[a]dditional improvement.  Medical evidence reports ankylosis of the glenohumeral articulation (shoulder joint) with abduction to 60 degrees."  

Upon the Board's review of the July 2014 VA examination report, we find no evidence of sustained material improvement of the left shoulder disability.  

Notably, the examiner did not report any specific range of motion findings and indeed, specifically indicated that such tests were not performed.  While the examiner did check a box indicating the left shoulder abduction was limited to 60 degrees due to ankylosis- she provided further comment in the 'Remarks' section noting that the Veteran was unable to complete range of motion testing or raise his shoulder due to pain and left shoulder ankylosis.  The examiner also estimated that the functional impairment in the left shoulder was manifested by less movement than normal, weakened movement, excess fatigability, and pain on movement.  In addition, the examiner reported that the Veteran was unable to move his left shoulder to any significant degree due to pain and ankylosis.  The Veteran reported worsening pain during flare-ups resulting in significant pain, stiffness and additional loss of range of motion, and the examiner determined that the impact of the left shoulder disability on the Veteran's ability to work is significant loss of range of motion.  The examiner indicated that for the established diagnosis of severe degenerative joint disease with fusion of the left glenohumeral joint, the diagnosis was changed and is a progression of the previous diagnosis.  

Further, and although the RO essentially determined material improvement was shown, the August 2014 rating reduction decision did not contain any discussion of whether the any improvement found would be maintained under the ordinary conditions of life.  Thus, the Board finds that the evidence does not clearly warrant the conclusion that sustained material improvement has been demonstrated.  

The lack of a reference to 38 C.F.R. § 3.344, or a recitation of the language therein, in the implementation of reduction in the August 2014 rating, indicates that the due process provisions of section 3.344 were not properly considered.  The decision rendering the reduction is, therefore, void ab initio.  A 40 percent rating is restored effective July 17, 2014.

Moving on to the question of whether the Veteran is entitled to a rating higher than 40 percent for this period (i.e. from July 17, 2014); the Board finds that the evidence does not support a rating in excess of 40 percent.

The only diagnostic code that allows for a higher rating for a shoulder disability involving a minor/non-dominant extremity is DC 5202.  This code requires impairment of the humerus (specifically, a flail shoulder or false flail joint).

The Board has reviewed the medical evidence of record, to include outpatient treatment records and VA examination reports dated in July 2014 and May 2016.  VA treatment records, and the July 2014 VA examination report, do not include X-ray or MRI findings that show impairment to the humerus on the left such as flail shoulder or false flail joint.  In a May 2016 VA examination report, a VA examiner specifically indicated that the Veteran does not have loss of head (flail shoulder), nonunion (false flail shoulder), fibrous union of the humerus, or malunion of the humerus.  There is no other evidence which establishes any impairment of the left shoulder humerus that would warrant a rating higher than 40 percent.  

The Board is cognizant that the Veteran has experienced functional impairment and pain due to his left shoulder disability.  However, because the 40 percent evaluation is the maximum for limitation of motion of a minor shoulder joint under Diagnostic Codes 5200 and 5201, further DeLuca consideration is not warranted.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Furthermore, the competent medical evidence does not establish the functional equivalent of impairment of the humerus required to warrant a higher evaluation for the period considered.  

In short, the preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent from July 17, 2014 for the service-connected left shoulder adhesive capsulitis.  

The preponderance of the evidence is against the assignment of a disability evaluation in excess of 40 percent prior to July 17, 2014 and thereafter, for the service-connected left shoulder adhesive capsulitis.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2015).    

The Board has also considered whether referral for an extraschedular rating is warranted for the Veteran's left shoulder adhesive capsulitis.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here the schedular rating criteria used to rate the Veteran's left shoulder adhesive capsulitis reasonably describe and assess his disability levels and symptomatology. 

The Veteran's service-connected left shoulder disability is productive of pain, limited motion, weakness and some functional impairment.  These manifestations are all contemplated in the criteria set forth for rating shoulder disabilities, specifically diagnostic codes 5200 through 5203 which address ankylosis, limitation of motion, recurrent dislocation/subluxation, and other forms of impairment of the humerus, scapula, and clavicle.  Functional loss or impairment due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59; DeLuca).

Further, although these schedular criteria provide for evaluations higher than 40 percent, the Veteran's disability has not manifested with the symptoms required to achieve such higher ratings - such as loss of head of the humerus or a nonunion of the humerus (See DC 5202).  For these reasons, the Veteran's disability picture (e.g. his disability level and left shoulder symptomatology) is adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The 40 percent schedular rating contemplates that there is commensurate industrial impairment as well as some functional impairment.  That is, in considering functional limitation, the Board necessarily takes into account all of the Veteran's left shoulder related symptomatology.  

As the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Under certain circumstances, a claim for an increased rating for a service-connected disability includes a claim of entitlement to TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In an August 2014 rating decision, the RO granted entitlement to TDIU effective February 20, 2003.  As this grant of TDIU effectively encompasses the entire period of the current appeal, the issue of TDIU is not before the Board.


Service Connection for Facial Scars

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran asserts that he is entitled to service connection for facial scars sustained due in a motor vehicle accident in 1954, during active service.  He reports that the accident took place in Munich, Germany and that he was taken to a dispensary for treatment for injuries to his face.  He indicated that the military transported him to the dispensary, but did not remember if the German police made a report of the accident or his injuries.  See the RO Hearing Transcript, dated in October 1996, pages 5 to 8.  At his May 2016 VA examination, he reported that he sustained lacerations from breaking glass in that accident.

There is evidence that the Veteran currently has two facial scars.  The May 2016 VA scars examination report indicates that the Veteran had a scar on the forehead between the eyebrows that was disfiguring and was 6 centimeters by .5 centimeters.  The Veteran also had a scar on the bridge of his nose and bilateral cheeks which was 5 centimeters long and .25 centimeters wide.  

Service records show that the Veteran served in Europe from May 1954 to November 1955.  The service treatment records do not document symptoms or diagnoses of a facial scar.  The service treatment and personnel records do not document a motor vehicle accident, or any medical treatment for injuries sustained in a motor vehicle accident.  The service records also fail to show a lay report sustaining injuries in a motor vehicle accident or head injury.  The service treatment records and clinical records show hospitalization in June 1954 for observation of a fever, unknown origin, no disease found.  The Veteran was also hospitalized in October 1954 after he dislocated his left shoulder playing basketball; he underwent an open reduction of the shoulder.  The November 1955 separation examination report indicates that examination of the head, face, and scalp and skin was normal.  No facial scars were detected.  The Veteran separated from service in November 1955.     

On the basis of the service treatment records alone, facial scars were not affirmatively shown to have been present during a period of active service.  The service records do not document a motor vehicle accident.  The service records are negative for findings of any facial scars and the separation examination report indicates the Veteran's face was clinically normal.  The service records are highly probative as to the Veteran's condition during service.  This evidence weighs heavily against the claim.  Thus, service connection under 38 U.S.C.A. § § 1110 and 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted.

Service connection may be granted for disability shown after service, when all of the evidence shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In this case, however, the weight of the evidence fails to demonstrate that the Veteran sustained a motor vehicle accident during service, to include having suffered injuries to his face in said accident. 

The service records contain no reference to a motor vehicle accident and no reference to complaints or treatment for any facial injuries or lacerations.
The Veteran, as a lay person, is competent to report firsthand events such as an injury to his face and to report observable symptoms that can be observed, such as facial lacerations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, the Veteran's current testimony as to his in-service facial lacerations is contradicted by the service treatment records in which he appears to have reported all of his existing medical conditions without mentioning any traumatic facial injury.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").

The service treatment records generated during active service are more probative than the Veteran's lay statements made over 35 years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The service treatment records, which are contemporaneous with the timeframe of the reported injury, show that examination of the face and skin was normal during the separation examination in November 1955.  There was no evidence of facial scars.  

The Veteran's current statements concerning the etiology of his facial scars are not particularly credible because they are inconsistent with the evidence of record.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  

On his December 1993 VA Application for Compensation or Pension (VA 21-526) the Veteran alleged that he injured his left shoulder in the same motor vehicle accident that he injured his face and incurred the facial lacerations.  However, the service treatment records show that he injured his left shoulder in active service while playing basketball.  Due to the inconsistency between the service records and the Veteran's current statements, his report of facial lacerations in service is not credible.  As the assertion is not credible, it has no probative value. 

In addition to the lack of competent and credible evidence of an injury in service, there is no competent evidence that relates the current facial scars to any injury or other event in active service.  The VA examiner who performed the May 2016 VA examination indicated that it was less likely than not that the facial scars were incurred in active service as there was no evidence in the service records showing diagnosis or treatment for facial scars during service, including at separation.  The Veteran has not otherwise provided or identified any competent and probative evidence to support his contentions.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for facial scars is denied. 


ORDER

For the period prior to July 17, 2014, a disability rating in excess of 40 percent for left shoulder adhesive capsulitis is denied.   

For the period after July 17, 2014, a rating of 40 percent, and no higher, for left shoulder adhesive capsulitis is restored.  The benefit sought on appeal is granted to this extent and subject to the criteria governing awards of monetary benefits.

Entitlement to service connection for facial scars is denied. 



______________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


